Citation Nr: 0829635	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral inguinal hernia, currently rated at 10 percent.

2.  Entitlement to an initial disability rating greater than 
20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1960 
and from April 1960 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In January 2008 the Board 
remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the most recent supplemental statement of the 
case (SSOC) was issued in May 2008.  In July 2008, before the 
expiration of the veteran's 60 days to respond, the veteran 
submitted additional evidence without a waiver of RO review, 
to include a VA outpatient treatment records, dated June 2007 
and March 2008, pertaining to his hernia and diabetes 
mellitus.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  In this case, a 
supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.

Further, based on the records obtained, there may also be 
additional medical records available. 

Given the foregoing, on remand, the RO must review the new 
evidence and, if the claim remains denied, include such 
evidence in a supplemental statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:


1. The RO should obtain all VA outpatient 
treatment records not already included in 
the claims file.  Specifically, all 
records from 2007 to 2008 should be 
obtained and associated with the claims 
file.

2.  The RO should readjudicate the issues 
on appeal, with consideration of the 
evidence received after the most recent 
supplemental statement of the case (SSOC), 
dated in May 2008.  

If either of the determinations remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




